wo cf sS DH A FP WY He

MS WwW NO NY BR RD Re Be Re Re Re SE SO ES

 

 

Case 2:19-cv-01485-JLR Document15 Filed 11/12/19 Page 1 of 3

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SEA SHEPHERD LEGAL,
Plaintiff,
Vv.

NATIONAL OCEANIC AND.
ATMOSPHERIC ADMINISTRATION, ez
al,

Defendants.

 

 

Case No. C19-1485 JLR

STIPULATED MOTION AND
fPR@POSED] ORDER FOR RELIEF
FROM 26(F) CONFERENCE,
INITIAL DISCLOSURES, AND
JOINT STATUS REPORT

Noted for Consideration:
November 12, 2019

Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL

OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL
MARINE FISHERIES SERVICES (“NMFS”), seeking disclosure of certain documents.

Sea Shepherd Legal v. NOAA, et al., 19-cv-463-JLR is a related case before the Court.

For the reasons stated below, the parties respectfully request that the Court vacate

the Rule 26 deadlines (Dkt. No. 13), and instead allow the parties to submit a joint status

report within the next 60 days.

The ultimate issue in a FOJA action is whether the agency in question has

“improperly” withheld agency records. 5 U.S.C. § 552(a)(4)(B); Kissinger v. Reporters

STIPULATED MOTION
C19-1485 JLR- 1 -

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

(ye
oOo co ~T DW tH BW YN

BP BOOB BD OBO OBO a
oo. 6m6SDlUNlO OC SOUL Oe CU SS me See Oe ea Oa DL Sr

 

 

Case 2:19-cv-01485-JLR Document 15 Filed 11/12/19 Page 2 of 3

Comm. for Freedom of the Press, 445 U.S. 136, 150 (1980). This is typically a question
of law for the Court, rather than a question of fact, and thus, “‘{s]ummary judgment is the
procedural vehicle by which nearly all FOIA cases are resolved.’” Shannahan v. LR.S.,
637 F. Supp. 2d 902, 912 (W.D. Wash. 2009) (quoting Los Angeles Times Commc'ns,
LLC y, Dep't of Army, 442 F. Supp. 2d 880, 893 (C.D. Cal, 2006)). The parties agree that
the initial disclosure requirements of Rule 26(a)(1) and the requirements of Rule 26(f),
requiring the parties to prepare a discovery plan, are not appropriate in this case at this
time, as the litigation is unlikely to lead to trial, and very possibly not discovery, That
being said, SSL reserves the right to request discovery should evidence of bad faith or
other grounds for discovery emerge.

Thus far, the parties have worked cooperatively in an attempt to resolve this
litigation without motion practice. Defendants intend to produce the requested
documents imminently with a final determination letter. As further discussion is
expected after the production, counsel for the parties intend to continue to work together
on any issues. If at any time in the next 60 days it becomes apparent that resolution
between the parties is not feasible, the parties will submit a joint briefing schedule to the
Court.

1 SO STIPULATED.

Dated this 8th day of November 2019.

Sf Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

sf Catherine F. Pruett
CATHERINE E. PRUETT, WA BAR # 35140

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

 

 

Email: brett@seashepherdlegal.org
Email: catherine@seashepherdlegal.org
. Attorneys for Plaintiff
STIPULATED MOTION UNITED STATES ATTORNEY
C19-1485 JLR - 2 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo WKH UW BR WwW Nh =

me NM HM YH NM MY HY NR DO Be BE Be SE SE SE SR
oO WY A UW B&B WH BD KF DS Ow HS DH OH F&F WY PF

 

 

Case 2:19-cv-01485-JLR Document 15 Filed 11/12/19 Page 3 of 3

SO STIPULATED.
Dated this 12th day of November 2019.

s/___. Michelle R. Lambert

MICHELLE R. LAMBERT, NY #4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle, lambert@usdoj.gov.

Attorneys for Defendants

ORDER

' ITIS SO ORDERED.

yw
Dated this \X. day of Novemb

     
 

0

JAMES 1] ROBART
United States District Judge

 

STIPULATED MOTION UNITED STATES ATTORNEY
C19-1485 JLR - 3 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 981 01
(206) 553-7970
